Citation Nr: 0720385	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-36 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Decision Review Officer decision 
issued in January 2003 by the Department of Veterans Affairs 
(VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania.  This case was remanded in July 
2006 and now returns to the Board for appellate review.

In connection with his appeal, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting in Washington, D.C. in May 2005; a transcript of such 
hearing is contained in the claims file. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  In September 2001, VA treatment records show that the 
veteran had Level II hearing in the right ear and Level II 
hearing in the left ear. 

3.  In December 2002, a VA examination shows that the veteran 
had Level I hearing in the right ear and Level I hearing in 
the left ear. 

4.  In October 2004, VA treatment records show that the 
veteran had Level II hearing in the right ear and Level I 
hearing in the left ear. 

5.  In November 2004, a VA examination shows that the veteran 
had Level I hearing in the right ear and Level I hearing in 
the left ear. 

6.  In September 2006, a VA examination shows that the 
veteran had Level III hearing in the right ear and Level I 
hearing in the left ear. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, and 
Tables VI, VII (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  In this case, the veteran filed 
his claim of entitlement to service connection for bilateral 
hearing loss in June 2000.  In January 2001, the veteran was 
provided with a VCAA notification letter relevant to his 
pending service connection claim.  The January 2003 rating 
decision on appeal granted service connection for bilateral 
hearing loss and assigned an initial noncompensable 
disability rating, effective June 29, 2000.  The veteran 
thereafter appealed with respect to the initially assigned 
disability rating.  The Board notes that initial rating 
claims are generally considered to be "downstream" issues 
from the original grant of benefits.  VA's General Counsel 
issued an advisory opinion holding that separate notice of 
VA's duty to assist the veteran and of his concomitant 
responsibilities in the development of his claim involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  See VAOPGCPREC 8-2003.  

However, the Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In the instant case, the veteran was sent a VCAA 
letter pertinent to his initial claim for service connection 
for bilateral hearing loss in January 2001, prior to the 
issuance of the January 2003 rating decision.  However, he 
was provided with letters in August 2006 and October 2006 
that advised him of VA's duties to notify and assist as 
relevant to his initial rating claim and in accordance with 
Dingess/Hartman, supra.  

The Board notes that, while the August 2006 and October 2006 
letters were provided after the issuance of the initial 
decision in January 2003, the Court has held that a claimant 
need only be provided VCAA notice and an appropriate amount 
of time to respond, followed by proper subsequent VA process.  
See Pelegrini at 120-123; see also 38 C.F.R. § 20.1102 (2006) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, after 
VCAA notice was provided, the veteran's initial rating claim 
was readjudicated and a supplemental statement of the case 
was provided to him in January 2007, such that he had the 
opportunity to respond to the remedial VCAA notice prior to 
the appeal reaching the Board.

Therefore, while failure to provide pre-adjudicative VCAA 
notice is presumed to create prejudicial error, see Sanders 
v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); Simmons 
v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007), the Board 
finds that the defect with regard to the timing of the VCAA 
notice is harmless because of the thorough and informative 
notices provided throughout the adjudication process, which 
will be discussed in greater detail below, and because the 
veteran has had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the AOJ subsequent to receipt 
of the required notice.  Indeed, the veteran has not 
demonstrated how any defective notice has prejudiced him in 
the essential fairness of the adjudication.  Thus, there has 
been no prejudice to the veteran, and any defect in the 
timing of the notice has not affected the fairness of the 
adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine), 
on remand, 20 Vet. App. 537 (2006) (discussing Board's 
ability to consider "harmless error"); see also 
Dingess/Hartman, supra; cf. Locklear v. Nicholson, 20 Vet. 
App. 410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  

Moreover, the Board finds that the requirements with respect 
to the content of the VCAA notice were met in this case.  
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the letter sent to 
him in January 2001, August 2006, and October 2006 advised 
him of the evidence that VA would attempt to obtain and what 
evidence he was responsible for identifying or submitting to 
VA.  Moreover, the August 2006 and October 2006 letters 
informed him of what evidence was needed to substantiate his 
initial rating claim, namely that the evidence must show that 
his service-connected disability had gotten worse.  Pertinent 
to the fourth element, the August 2006 and October 2006 
letters advised the veteran that, if he had any evidence in 
his possession that pertained to his claim to send it to VA.  
Moreover, in both 2006 letters, the veteran was provided with 
additional notification pertinent to the evidence necessary 
to substantiate a disability rating and effective date in 
accordance with Dingess/Hartman, supra.  For these reasons, 
to decide the appeal would not be prejudicial error to the 
veteran.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, as relevant, private 
medical records, VA treatment records, and December 2002, 
November 2004, and September 2006 VA examination reports were 
reviewed by both the AOJ and the Board in connection with 
adjudication of the veteran's claim.  He has not identified 
any additional relevant, outstanding records that need to be 
obtained for an equitable disposition of his claim.  
Moreover, the veteran was provided with VA examinations in 
December 2002, November 2004, and September 2006 in order to 
adjudicate his initial rating claim.  Based on these facts, 
the Board concludes that the medical evidence of record is 
sufficient to adjudicate the veteran's claim without further 
examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's bilateral hearing loss.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of assigning initial staged ratings for service-
connected bilateral hearing loss.

The veteran's service-connected bilateral hearing loss is 
currently assigned a noncompensable rating under 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2006).  At his May 2005 
Board hearing and in documents of record, the veteran 
contends that his hearing disability is worse than the 
currently assigned evaluation and, therefore, he is entitled 
to an initial compensable rating for such disability. 

Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
combined with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  To rate the 
degree of disability for service-connected hearing loss, the 
Rating Schedule has established eleven auditory acuity 
levels, designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  38 C.F.R. § 
4.85(h), Table VI (2006).  In order to establish entitlement 
to a compensable rating for hearing loss, it must be shown 
that certain minimum levels of the combination of the 
percentage of speech discrimination loss and average pure 
tone decibel loss are met.  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The criteria for rating hearing impairment use controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  These results are 
then charted on Table VI, Table VIA, in exceptional cases as 
described in 38 C.F.R. § 4.86, and Table VII, as set out in 
the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional 
pattern of hearing loss occurs when the pure tone threshold 
at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  

VA treatment records reflect that, in September 2001, the 
veteran was diagnosed with bilateral mild to severe sloping 
sensory hearing loss.  At such evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
50
50
55
LEFT

15
45
50
45

Pure tone thresholds averaged a 43.75-decibel loss in the 
right ear and a 38.75-decibel loss in the left ear.  The 
audiologist indicated that the veteran had 88 percent 
discrimination bilaterally.  These audiometry test results 
equate to Level II hearing in the right ear and Level II 
hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  
Applying the percentage ratings for hearing impairment found 
in Table VII, Level II hearing in the right ear and Level II 
hearing in the left ear results in a noncompensable 
disability rating.  38 C.F.R. § 4.85.  

At the December 2002 VA examination, the veteran was 
diagnosed with bilateral, symmetrical mild to moderate 
sensorineural hearing loss.  At such evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
50
50
55
LEFT

20
45
50
55

Pure tone thresholds averaged a 44-decibel loss in the right 
ear and a 43-decibel loss in the left ear.  The audiologist 
indicated that the veteran had 96 percent discrimination in 
the right ear and 92 percent discrimination in the left ear.  
These audiometry test results equate to Level I hearing in 
the right ear and Level I hearing in the left ear, using 
Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings 
for hearing impairment found in Table VII, Level I hearing in 
the right ear and Level I hearing in the left ear results in 
a noncompensable disability rating.  38 C.F.R. § 4.85.  

VA treatment records reflect that, in October 2004, the 
veteran was diagnosed with bilateral mild to severe sloping 
sensory hearing loss beginning at 1500 Hertz.  At such 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
55
55
60
LEFT

20
55
55
60

Pure tone thresholds averaged a 47.5-decibel loss 
bilaterally.  The audiologist indicated that the veteran had 
88 percent discrimination in the right ear and 92 percent 
discrimination in the left ear.  These audiometry test 
results equate to Level II hearing in the right ear and Level 
I hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  
Applying the percentage ratings for hearing impairment found 
in Table VII, Level II hearing in the right ear and Level I 
hearing in the left ear results in a noncompensable 
disability rating.  38 C.F.R. § 4.85.  

At the November 2004 VA examination, the veteran was 
diagnosed with bilateral moderate to moderately severe 
sensorineural hearing loss above 1000 Hertz.  At such 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
50
55
60
LEFT

20
45
55
60

Pure tone thresholds averaged a 46-decibel loss in the right 
ear and a 45-decibel loss in the left ear  The audiologist 
indicated that the veteran had 96 percent discrimination 
bilaterally.  These audiometry test results equate to Level I 
hearing in the right ear and Level I hearing in the left ear, 
using Table VI.  38 C.F.R. § 4.85.  Applying the percentage 
ratings for hearing impairment found in Table VII, Level I 
hearing in the right ear and Level I hearing in the left ear 
results in a noncompensable disability rating.  38 C.F.R. 
§ 4.85.  

At the September 2006 VA examination, the veteran was 
diagnosed with bilateral moderate sensorineural hearing loss 
beginning at 1500 Hertz.  At such evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
55
55
55
LEFT

30
55
65
65

Pure tone thresholds averaged a 46-decibel loss in the right 
ear and a 54-decibel loss in the left ear.  The audiologist 
indicated that the veteran had 82 percent discrimination in 
the right ear and 94 percent discrimination in the left ear.  
These audiometry test results equate to Level III hearing in 
the right ear and Level I hearing in the left ear, using 
Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings 
for hearing impairment found in Table VII, Level III hearing 
in the right ear and Level I hearing in the left ear results 
in a noncompensable disability rating.  38 C.F.R. § 4.85.  

The Board finds that the requirements for a compensable 
evaluation are not met at any time during the appeal period 
based on the demonstrated levels of hearing impairment, 
emphasizing that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  There is no 
medical evidence of record indicating that the veteran 
experiences a higher level of hearing impairment.  In 
reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
because the preponderance of the evidence is against the 
veteran's claim for an initial compensable rating for 
bilateral hearing loss, that doctrine is not applicable in 
this appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected bilateral hearing loss 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The objective medical evidence of record shows 
that manifestations of the veteran's service-connected 
bilateral hearing loss does not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


